Exhibit 10.1
THE 2009 BENEFIT RESTORATION PLAN
FOR THE GENCORP INC. PENSION PLAN
Effective January 1, 2009
PURPOSE
     The 2009 Benefit Restoration Plan for the GenCorp Inc. Pension Plan (the
“Plan”) was established to provide restored benefits solely related to the
statutory limits under the Pension Plan. This Plan is effective January 1, 2009,
unless specifically stated otherwise in the Plan with respect to a specific
provision.
     The Plan is a successor plan to The Benefit Restoration Plan for Salaried
Employees of GenCorp Inc. and Certain Subsidiary Companies, as amended (the
“Prior Plan”) which was originally established effective as of December 1, 1982.
Between January 1, 2005 and December 31, 2008, the Plan operated in good faith
compliance with the guidance issued under Code Section 409A (the “409A
Transition Period”).
     For purposes of this Plan, all references to the Prior Plan shall only be
to those amounts in the Prior Plan that were to restore benefits unavailable
because of statutory limits applied to certain employees participating in the
Pension Plan. Effective December 31, 2004, the Prior Plan was frozen and no new
benefits shall be earned or vest under it; provided, however, that any benefits
earned and vested under the Prior Plan before January 1, 2005, shall continue to
be governed by the terms and conditions of the Prior Plan as in effect on
December 31, 2004, or on the date of any later amendment, provided that any
amendment after October 3, 2004, is not a material modification of the Prior
Plan under Section 409A of the Code and the regulations promulgated thereunder.
Any benefits earned and vested under the Prior Plan after December 31, 2004, are
deemed to have been earned and vested under this Plan.
     During the 409A Transition Period, the timing and form of benefits payments
were controlled by participants’ elections under the Pension Plan, in accordance
with the terms of the Prior Plan.
     The Pension Plan was frozen on February 1, 2009. As of that date, no
additional benefits will accrue under this Plan. However, benefits will continue
to vest under the Plan for a Participant in the same manner as benefits continue
to vest under the Pension Plan for that particular Participant (including the
ability to vest into early retirement status based upon age and service). If
vesting ceases to occur under the Pension Plan, vesting shall also cease to
occur in the Plan.
     The Plan is intended to be a plan which is unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
     This Plan is further intended to comply with the requirements of Code
Section 409A, and the Treasury Regulations issued thereunder, and shall be
administered and interpreted in a manner consistent therewith.
     The terms and provisions of this Plan are as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     Any capitalized word or phrase used in the Plan that is not defined in this
Plan but is used in the Pension Plan shall have the meaning it has in the
applicable Pension Plan in which a Participant hereunder has accrued a pension
benefit. Wherever used herein:

1.1   “Actuarial Equivalence” or “Actuarially Equivalent” shall mean benefits of
equivalent value when calculated at the date benefits commence, using these
interest and mortality assumptions: (a) interest equal to 6.0% and (b) mortality
as assumed in the RP-2000 Mortality Table projected to 2010.   1.2  
“Administrative Committee” means the Administrative Committee as appointed by
the Board.   1.3   “Beneficiary” means a named beneficiary, joint annuitant or
surviving Spouse of a deceased Participant. Notwithstanding the foregoing, no
Beneficiary designation under the Plan shall be effective unless it is submitted
in writing on the form required by the Company (or its designee) and delivered
to the Company (or its designee) prior to the Participant’s death.   1.4  
“Board” shall mean the Board of Directors of the Company.   1.5   “Company”
means GenCorp Inc., an Ohio corporation.   1.6   “Compensation Committee” means
the Organization and Compensation Committee as appointed by the Board.   1.7  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
1.8   “Employer” means the Company and each entity that is treated with the
Company as a single “service recipient” under Treasury Regulations
Section 1.409A-1(h)(3), except that “greater than 50 percent” shall be used
instead of “at least 80 percent” in each place it appears in Code
Sections 1563(a)(1), (2), and (3).   1.9   “Member Company” means the Company,
Aerojet-General Corporation and any of their divisions or subsidiaries, which
are designated by the Board, in its sole discretion, as a Member Company.   1.10
  “Participant” means an employee who meets the requirements of Section 2.1 or
is a Beneficiary receiving a benefit under the Plan; provided, however, that no
employee shall become a Participant prior to the date such employee’s employer
becomes a Member Company.   1.11   “Pension Plan” means a pension plan of a
Member Company applicable to salaried employees.   1.12   “Plan” means The 2009
Benefit Restoration Plan for the GenCorp Inc. Pension Plan, effective January 1,
2009, as it may be amended from time to time.

2



--------------------------------------------------------------------------------



 



1.13   “Spouse” has the same meaning as set forth in the Pension Plan.   1.14  
“Termination of Employment” means a separation from service within the meaning
of Treasury Regulation Section 1.409A-1(h). Whether a Termination of Employment
has occurred is based on whether the facts and circumstances indicate that the
Participant and the Employer reasonably anticipate that no further services
would be performed after a certain date. A Participant shall not be deemed to
have separated from service if the Participant continues to provide services to
the Employer (whether as an employee, contractor or otherwise) at an annual rate
that is fifty percent (50%) or more of the services rendered, on average, during
the immediately preceding thirty-six (36) months of employment with the Employer
(or if less than thirty-six (36) months, such lesser period); provided, however,
that a separation from service will be deemed to have occurred if a
Participant’s service with the Employer (whether as an employee, contractor or
otherwise) is reduced to an annual rate that is less than twenty percent (20%)
of the services rendered, on average, during the immediately preceding
thirty-six (36) months of employment with the Employer (or if less than
thirty-six (36) months, such lesser period). A Participant shall be deemed to
separate from service if the Participant is on a bona fide leave of absence that
exceeds six (6) months in duration and the Participant’s right to reemployment
with the Employer is not provided either by statute or by contract on the day
immediately following such six (6) month period. A bona fide leave of absence
shall include a military leave, sick leave or other bona fide leave of absence
if such leave does not exceed six (6) months, or longer, so long as the
Participant’s right to reemployment with the Employer is provided either by
statute or contract.

3



--------------------------------------------------------------------------------



 



SECTION 2
ELIGIBILITY

2.1   Eligibility. In order to be eligible, the employee: (a) must be an
employee of a Member Company who qualifies for a benefit under the Pension Plan
and who incurs a reduction in such benefit as a result of the limitations under
Section 401(a)(17) or 415 of the Code (or any successor provisions), (b) is an
officer or key employee of the Member Company, and (c) is designated by the
Compensation Committee as eligible for the Plan.   2.2   Committee Selection.
The Compensation Committee, in its sole discretion, shall have the right to
designate which eligible employees: (A) are members of a select group of
management or highly compensated employees, (B) are key employees and (C) shall
become, or will continue to be, Participants of the Plan.   2.3   Termination of
Participation. A Participant’s eligibility for continued accrual of benefits
under the Plan shall end upon the earlier of his: (i) Termination of Employment,
(ii) termination of the Plan, (iii) ceasing to be a member of a select group of
management or highly compensated employees, or (iv) the date the Compensation
Committee determines the employee is no longer a Participant in the Plan.

4



--------------------------------------------------------------------------------



 



SECTION 3
BENEFITS

3.1   Amount of Benefit. Subject to Section 3.2, the monthly pension benefit
provided by this Plan shall be an amount equal to subsection (a) minus the sum
of subsection (b) plus subsection (c), where:

  (a)   is any monthly amount of pension that would be payable to the
Participant under the Pension Plan if such pension amount were (1) calculated
without regard to the limits of Code Sections 401(a)(17) or 415, and (2) paid in
a single life annuity commencing on the Participant’s Normal Retirement Date;  
  (b)   is the monthly amount of pension that would be payable to the
Participant under the Pension Plan if such pension amount were paid in a single
life annuity commencing on the Participant’s Normal Retirement Date;     (c)  
is any monthly amount of pension that would be payable to the Participant under
the Prior Plan, in accordance with the schedule set forth on Schedule A, if such
pension amount were paid in a single life annuity commencing on the
Participant’s Normal Retirement Date.

The amounts determined in Section 3.1(c) are fixed amounts that are calculated
in accordance with the formula set forth in Appendix A. These amounts under the
Prior Plan are not subject to change and, for purposes of this Section 3.1,
cannot be calculated in any manner other than the manner set forth in Appendix A
and allowed by Code Section 409A.
     The Pension Plan was frozen on February 1, 2009. As of that date, the
Pension Plan was first frozen, no additional benefits will accrue under the
Plan. However, benefits will continue to vest under the Plan for a Participant
in the same manner as benefits continue to vest under the Pension Plan for that
particular Participant (including the ability to vest into early retirement
status based upon age and service). If vesting ceases to occur under the Pension
Plan, vesting shall also cease to occur in the Plan.

3.2   Special Rules for Determining Amount of Benefit. This section sets forth
additional, special rules for determining the amount of the benefit set forth in
Section 3.1 above.

  (a)   Effective December 1, 2008, the GenCorp Consolidated Pension Plan
Program B was amended to eliminate the Change in Control Enhancement under
Program B for any Change in Control (as such term is defined in Program B
wherever referenced in this subsection (a) only) occurring on or after
December 1, 2008. With respect to any Change in Control on or after December 1,
2008, all highly compensated Participants in Program B who would have qualified
for a Change in Control Enhancement under Program B if such benefit had not been
eliminated, shall be provided under this Plan a Change in Control Enhancement
(according to the terms of such enhancement benefit as it existed in Program B
prior to the amendment eliminating the benefit) which will be used to calculate
monthly pension amounts under subsection (a) above relating solely to benefit
accruals under this Plan on or after December 1, 2008.

5



--------------------------------------------------------------------------------



 



      The Change in Control Enhancement applied to a select group of highly
compensated employees. In addition, it does not apply to any transaction that
occurs after 2008.

  (b)   For purposes of calculating Credited Service and Compensation for
Participants working at locations acquired as the result of the purchase of
Atlantic Research Corporation (“ARC”) by Aerojet-General Corporation, on
October 17, 2003 (“Aerojet East”), and who have not transferred or been
transferred to a location covered by another pension program of the Company or a
Member Company, when determining the monthly pension amount under Section 3.1,
service and Compensation shall be recognized from the later of the date of hire
with Aerojet East or the date of transfer to Aerojet East from Atlantic Research
Corporation, but in no event will service or Compensation before October 18,
2003, be included.     (c)   With respect to the GenCorp Consolidated Pension
Plan (Program B), for Plan Years ending on or before November 30, 1993, the term
“Annual Plan Compensation” shall include amounts which would have been paid to a
Participant (while such Participant is an Employee) by a Member Company during a
Plan Year, but for his election to defer such amount to the GenCorp Inc. and
Participating Subsidiaries Deferred Bonus Plan.

3.3   Pre-Retirement Death Benefit. If a vested Participant dies while employed
by the Employer, such Participant shall be entitled to a benefit under this Plan
equal to the benefit he or she had earned under this Plan as of his date of
death (the “Pre-Retirement Death Benefit”) payable to his Spouse as if the
Participant had a Termination of Employment, elected to commence benefits on the
dates outlined below in the form of a joint and 50% survivor annuity (as
described in Section 3.5(b)(ii)), then died the next day. The Pre-Retirement
Death benefit will commence payment on the later of (1) the first day of the
first month following the Participant’s death or (2) the first day of the first
month following the date the Participant would have obtained 55 years of age.  
3.4   Vesting. A Participant shall become vested in his retirement benefits
earned under this Plan on the same date and under the same conditions he would
become vested under the earliest applicable vesting provisions of the Pension
Plan.   3.5   Form of Payment. The form of payment shall be in the form selected
by the Participant on his distribution election form, as prescribed by and
pursuant to the procedures established by the Administrative Committee from time
to time in its sole discretion, as follows:

  (a)   Normal Form of Benefit Payment. An annual pension payable monthly for
the Participant’s life with a 50% survivor annuity paid for the life of the
Participant’s Spouse if the Participant is married, or a single life annuity if
the Participant is single; or

6



--------------------------------------------------------------------------------



 



  (b)   Alternative Forms of Payment.

  (i)   A reduced annuity payable for the life of the Participant with a period
certain of either 5, 10, 15, or 20 years of payments to the Participant’s Spouse
or Beneficiary; or     (ii)   An annual pension payable monthly for the
Participant’s life with a 50%, 75%, or 100% survivor annuity paid for the life
of the Participant’s Spouse or Beneficiary.

  (c)   Small Accounts and Default Form of Payment.

  (i)   Notwithstanding anything to the contrary in Sections 3.5(a) and 3.5(b),
if the lump-sum equivalent of any form of benefit payment, at the time initially
payable to the Participant, is less than $15,000, then the Participant shall
receive a single lump-sum payout of his benefit in full satisfaction or his
pension benefit under the Plan. The lump-sum payment will be made the first day
of the seventh month following the Participant’s Termination of Employment.    
(ii)   In the event a Participant fails to make an election with respect to the
form of benefit payment, the default form of benefit payment shall be the
applicable form under Section 3.5(a).

  (d)   Election Period.

  (i)   All Participants must elect a form of payment for benefits under the
Plan prior to the later of (A) December 31, 2008, or (B) the date that is thirty
(30) days following the date the Participant becomes initially eligible to
participate in the Plan. For the purposes of this rule, a Participant is treated
as initially eligible to participate in the Plan as of the first day of the
Participant’s taxable year immediately following the first year the Participant
accrues a benefit under the Plan, in accordance with Treasury
Regulation Section 1.409A-2(a)(7)(iii).         Any election under this section
shall be subject to any special administrative rules imposed by the
Administrative Committee including rules intended to comply with Section 409A of
the Code.     (ii)   This election will become irrevocable on the later of (A)
December 31, 2008, or (B) the date that is thirty (30) days following the date
the Participant initially becomes eligible to participate in the Plan.     (iii)
  Notwithstanding the foregoing, no election under this Section 3.4(d)(i)(A)
made on December 31, 2008, shall (A) change the payment date of any distribution
otherwise scheduled to be paid in 2008 or cause a payment to be paid in 2008, or
(B) be permitted after December 31, 2008.

7



--------------------------------------------------------------------------------



 



3.6   Change in Election. A change from one type of annuity to another is not
considered to be a change in time and form of payment, provided that the
annuities are Actuarially Equivalent, the change is made before any annuity
payment is made, and the new annuity has the same scheduled date for the first
payment.

3.7   Time of Payment.

  (a)   Except as otherwise provided in the Plan, all pension payments will
commence as of the later of (i) the first day of the month following the month
in which the Participant attains the six-month anniversary of his Termination of
Employment or (ii) the first day of the month following the attainment of the
age elected by the Participant pursuant to his distribution election form,
within the time periods set forth in Section 3.5(d). Under subsection
3.7(a)(ii), the Participant may only elect an age that is between age 55 and age
65. For this provision only with regards to the timing of the benefit payment
under the Plan, if the Participant received a Change in Control Enhancement
Benefit under the Pension Plan or this Plan, any age elected by the Participant
on his distribution election form will be increased by five (5) years to take
into account that Change in Control Enhancement Benefit.     (b)   In the event
a Participant fails to elect, within the time periods set forth in
Section 3.5(d), an age for the commencement date of benefit payments, the
default age shall be 65. Accordingly, the benefit will commence as of the later
of (i) the first day of the month following the month in which the Participant
attains the six-month anniversary of his Termination of Employment or (ii) the
first day of the month following the attainment of the age 65.     (c)   If
Termination of Employment is the payment event for the Participant’s benefit,
interest will not accrue on pension payments under this Plan between the date of
Termination of Employment and actual payment of the benefit. In addition,
interest will not accrue on a pension payment under this Plan from the date the
pension payment could first be paid under the Plan and the date the pension
payments are paid under the Plan, taking into account the grace periods set
forth in Section 409A.     (d)   Any payment date provided for in the Plan shall
be deemed to incorporate the longest applicable grace period permissible under
Code Section 409A and no interest shall be earned or accrued with respect to any
payment made in the time period between the payment date and the end of the
grace period.

3.8   Change in Control. Notwithstanding any other provision of this Plan, upon
the occurrence of a Change in Control, benefits will be funded in accordance
with this Section 3.8(b) and certain benefits will be vested in accordance with
Section 3.8(a):

  (a)   Vesting. Upon a Change in Control, the benefits of a Participant with
who the Company has entered into a severance agreement that is listed on an
attachment to the trust established under the GenCorp Inc. Grantor Trust
Agreement dated October 18, 1998 (the “Trust”), which have been accrued, but not
vested under this Plan shall become immediately vested in accordance with the
terms of this Plan.

8



--------------------------------------------------------------------------------



 



  (b)   Funding.

  (i)   With respect to all accrued and vested benefits under this Plan
(including vesting under Section 3.8(a) above), the Company shall deposit assets
sufficient to pay all such benefits under this Plan in trust pursuant to the
terms of the Trust providing for payment of benefits in accordance with the
terms of this Plan. Any failure by the Company to satisfy its obligations under
this Section 3.8(b) shall not limit the rights of any Participant hereunder.    
(ii)   Upon the earlier to occur of (A) a Change in Control or (B) a declaration
by the Board that a Change in Control is imminent, the Company shall promptly,
to the extent it has not previously done so, and in any event within five
(5) business days, transfer to the trustee of the Trust, to be added to the
principal of the Trust, a sum equal to the present value on the date of the
Change in Control (or on such fifth business day if the Board has declared a
change in control to be imminent) of the benefits to be paid to the Participants
hereunder with such present value to be computed (a) assuming that benefit
payments to any Participant will commence on such Participant’s earliest
retirement date under the applicable Pension Plan, and (b) applying a discount
factor, which is equal to the yield to maturity, as reported in the Midwest
Edition of The Wall Street Journal, of the 26-week Treasury Bill most recently
issued as of the date of the Change in Control.     (iii)   Notwithstanding the
foregoing, a Participant shall have the status of a general unsecured creditor
of the Company and shall have no right to, or security interest in, any assets
of the Company.

  (c)   For the purposes of Section 3.8, the definition of Change in Control
shall have the meaning set forth in this Section.

         (i) From January 1, 2005 to December 17, 2008. From January 1, 2005 to
December 17, 2008, Change in Control for the purposes of Section 3.8 means the
occurrence of any of the following events, subject to the provisions of
subsection 3.8(c)(i)(5) hereof:
     (1) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the surviving, resulting or acquiring corporation or entity
are beneficially owned (as that term is defined in Rule 13-d3 under the
Securities Exchange Act of 1934 [“Exchange Act”], as amended) (such ownership,
“Beneficial Ownership”) by the shareholders of the Company immediately prior to
the completion of the transaction; or

9



--------------------------------------------------------------------------------



 



     (2) Any person (as the term “person” is used in Section 13(d)(3) or Section
14(d)(2) of the Exchange Act (a “Person”)) has become the Beneficial Owner of
securities representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company; or
     (3) The individuals who, as of the later of (i) January 1, 2006, or
(ii) the Participant’s date of hire by the Company, constituted the Board (the
“Incumbent Directors”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute a majority thereof, provided that (1) any individual becoming a
director of the Company subsequent to the later of (i) January 1, 2006, or
(ii) the Participant’s date of hire by the Company shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds of the other Incumbent Directors and
(2) any individual whose initial assumption of office is in connection with or
as a result of an actual or threatened election contest relating to the election
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a “person” (as that term is used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation shall not be considered an Incumbent Director; or
     (4) The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within subsection 3.8(c)(i)(1),
3.8(c)(i)(2) or 3.8(c)(i)(3) hereof and (B) it is in the best interests of the
Company and its shareholders, and will serve the intended purposes of the Change
in Control provisions of this Program and other compensation and benefit
programs, plans and agreements of the Company, if a change in control shall be
deemed to have occurred.
     (5) Notwithstanding the foregoing provisions of this Section 3.8(c):
     (A) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in Section 3.8(c)(i)(4) hereof shall be abandoned, or any
such accumulations of shares shall be dispersed or otherwise resolved, the Board
may upon a majority vote, including a majority vote of all then-continuing
Incumbent Directors (such vote, a “Majority Vote”), by notice to the Executive,
nullify the effect thereof and a change in control shall be deemed not to have
occurred, but without prejudice to any action that may have been taken prior to
such nullification.

10



--------------------------------------------------------------------------------



 



(B) Unless otherwise determined in a specific case by the Board, a change in
control shall not be deemed to have occurred for purposes of paragraph
3.8(c)(i)(2) hereof solely because (x) the Company, (y) a subsidiary of the
Company, or (z) any Company-sponsored employee stock ownership plan or any other
employee benefit plan of the Company or any subsidiary of the Company either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D 1, Form 8K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act
disclosing Beneficial Ownership by it of shares of the then-outstanding voting
securities of the Company, whether in excess of 20% or otherwise, or because the
Company reports that a Change in Control of the Company has occurred or will
occur in the future by reason of such beneficial ownership.
     (ii) From December 18, 2008, and thereafter. From December 18, 2008, and
thereafter, Change in Control for the purposes of Section 3.8 means the
occurrence of any of the following events:
     (1) A majority of the individuals constituting the Board (the “Incumbent
Board”) is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election, including without
limitation as a result of a tender offer, proxy contest, merger or similar
transaction; or
     (2) All or substantially all (meaning having a total gross fair market
value at least equal to 40% of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions) of the
assets of the Company are acquired by a Person (during a twelve-month period
ending on the date of the most recent acquisition by such Person); or
     (3) The Company is merged, consolidated, or reorganized into or with
another corporation or entity, with the result that upon conclusion of the
transaction less than 51% of the outstanding securities entitled to vote
generally in the election of directors or other capital interests of the
surviving, resulting or acquiring corporation or entity are beneficially owned
(as that term is defined in Rule 13-d3 under the Securities Exchange Act of 1934
[Exchange Act], as amended (such ownership, “Beneficial Ownership”) by the
shareholders of the Company immediately prior to the completion of the
transaction, or
     (4) Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act consistent with Treas. Reg.
Section 1.409A-3(i)(5)(v)(B) (a “Person”) acquires or has become (during the
twelve-month period ending on the date of the most recent acquisition by such
Person) the Beneficial Owner of securities representing 30% or more of the
combined voting power of the then-outstanding voting securities of the Company.

11



--------------------------------------------------------------------------------



 



3.9   Rehired Employees. If a Participant is rehired or ceases participation in
the Plan and again becomes eligible for the Plan, the Participant may once again
earn a benefit under the Plan. Any amount payable under this Plan on account of
an event listed in Section 3.7 above shall be calculated using the methodology
in Section 3.1 (including all provisions in the Plan effecting the calculation
of the benefit in Section 3.1), except that there shall be an offset of any
previously earned benefit already subject to a payment event. Amounts (if any)
payable under the Plan upon Participant’s subsequent distribution event listed
in Section 3.7 shall be subject to the same form and time requirements set forth
in Section 3.7.

12



--------------------------------------------------------------------------------



 



SECTION 4
ADMINISTRATION

4.1   Administrative Committee and Powers. The Administrative Committee shall
administer this Plan and shall have, exercise and perform, in its sole
discretion, all of the powers, rights, authority and duties set forth in each of
the Pension Plans (except eligibility determinations which are made by the
Compensation Committee) with the same effect as if similarly set forth herein
with respect to this Plan. Any determination or decision of the Administrative
Committee shall be conclusive and binding on all persons having or claiming to
have any interest whatever under this Plan. In addition, the Administrative
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules and regulations consistent with the terms of the
Plan as the Administrative Committee deems necessary or advisable in order
properly to carry out the provisions of the Plan, and to take any and all
necessary action in connection therewith. The Administrative Committee may
delegate duties and responsibilities as it deems appropriate to facilitate the
day-to-day administration of the Plan.   4.2   Compensation Committee. The
Compensation Committee shall have the sole authority to make determinations
regarding eligibility for the Plan. In the event that the Administrative
Committee determines that it is unable to perform any of the actions listed in
Section 4.1, the Compensation Committee has the authority to perform such
actions. If required to act in accordance with this Section 4.2, the
Compensation Committee shall have full power and authority to interpret the Plan
and is granted full discretionary authority to accomplish its duties under the
Plan, subject to the same fiduciary obligations that apply to the Administrative
Committee.

13



--------------------------------------------------------------------------------



 



SECTION 5
MISCELLANEOUS

5.1   Amendment and Termination. The Company reserves the right at any time and
from time to time, by resolution of the Board (or its designee), to amend or
terminate this Plan; provided, however, that no such amendment or termination
shall operate retroactively, so as to reduce the value of any accrued and vested
benefits of a Participant under the provisions of this Plan, as in effect prior
to such action. Notwithstanding any other provision of the Plan, in the event
that the Plan is terminated, benefits may, in the discretion of the Company, by
resolution of the Board, be distributed to Participants in lump-sum payments as
soon as permitted under Treasury Regulation Section 1.409A-3(j)(4)(ix).   5.2  
No Alienation of Benefits. Except as may be necessary to fulfill a domestic
relations order within the meaning of Code Section 414(p), none of the benefits
or rights of a Participant or any Beneficiary shall be subject to the claim of
any creditor. In particular, to the fullest extent permitted by law, all such
benefits and rights shall be free from attachment, garnishment, or any other
legal or equitable process available to any creditor of the Participant, his
Spouse and his Beneficiary. Neither the Participant nor his Spouse or
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber, or assign any of the payments which he or she may expect to receive,
contingently or otherwise, under the Plan, except the right to designate a
Beneficiary to receive death benefits provided hereunder.   5.3   Offset. The
Administrative Committee may provide for the acceleration of the time or
schedule of a payment, and any payment (including a payment that has been
accelerated) may be withheld under the Plan, as satisfaction of a debt to a
Member Company, where (i) such debt is incurred in the ordinary course of the
relationship between the Member Company and the Participant, (ii) the entire
amount of the reduction in any fiscal year of the Member Company does not exceed
$5,000, and (iii) the reduction is made at the same time and in the same amount
as the debt otherwise would have been due and collected from the Participant.  
5.4   No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.   5.5   No Enlargement
of Employment Rights. The adoption and maintenance of the Plan shall not be
deemed to be a contract of employment between Company (or any Member Company)
and any Participant. Nothing contained herein shall give any Participant the
right to be retained in the employ of the Company (or any Member Company) or to
interfere with the right of the Company (or any Member Company) to discharge any
Participant at any time, nor shall it give the Company (or any Member Company)
the right to require any Participant to remain in its employ or to interfere
with the Participant’s right to terminate employment at any time.

14



--------------------------------------------------------------------------------



 



5.6   No Requirement to Fund. The Plan is intended to be and shall be construed
and administered as a plan under Section 3(2)(A) of ERISA, which is unfunded and
maintained by the Company solely to provide deferred compensation to a select
group of management or highly paid employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. No Participant, Beneficiary,
or any other person shall have any interest in any particular assets of the
Company (or any Member Company) by reason of the right to receive a benefit
under the Plan and any such Participant, Beneficiary, or any other person shall
have the rights of a general unsecured creditor of the Company (and any Member
Company) with respect to any rights under the Plan. The Company, in its sole
discretion, or as required under the terms of the Plan, may create one or more
trusts to hold the assets of the Plan to provide for the payment of benefits.
The Company shall at all times be the owner of each trust and any trust
agreement shall specify that the trust corpus shall be subject to the claims of
general creditors in the event of the bankruptcy or insolvency of the Company
(or any Member Company). The trust shall contain such other terms and conditions
as the Company may deem necessary or advisable to ensure that benefits are not
includable, by reason of the trust, in the income of trust beneficiaries prior
to actual distribution and that the existence of such trust does not cause the
Plan to be considered “funded” for purposes of Title I of ERISA. Neither the
Company, nor any Member Company, guaranty or warrant the tax treatment of
benefits paid under this Plan or held in any trust set up as a source of benefit
payments under the Plan. Participants, Beneficiaries or their estates will have
sole responsibility for any federal, state or local taxes due from the benefits
provided under this Plan.

5.7   Applicable Law. This Plan shall be construed in accordance with and
governed by the laws of the State of Ohio except as otherwise provided by ERISA.
The Plan shall also be construed in a manner consistent and compliant with
Section 409A of the Code. Any provision that is non-compliant or inconsistent
with Section 409A of the Code shall be deemed amended to the minimum extent
necessary to comply with Section 409A of the Code, or if an amendment cannot
assure compliance with Section 409A of the Code, is void.   5.8   Facility of
Payment. If the Company determines, on the basis of medical reports or other
evidence satisfactory to the Company, that the recipient of any benefit payments
under the Plan is incapable of handling his affairs by reason of being a minor,
illness, infirmity or other incapacity, the Company may direct the Member
Company to disburse such payments to a person or institution designated by a
court, which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient. The receipt by such person or institution of any such payments
therefore, and any such payment to the extent thereof, shall discharge the
liability of the Member Company, the Plan, and the Company for the payment of
benefits hereunder to such recipient.   5.9   Notices. All elections and notices
required under the Plan shall be in writing and filed with the Administrative
Committee at the time and in the manner specified by the Administrative
Committee.   5.10   Claims Procedure. For the purposes of this Section, a claim
is a request for any Plan benefit made by a claimant in accordance with these
Plan procedures for filing a claim.

15



--------------------------------------------------------------------------------



 



  (a)   Filing a Claim. Each individual who claims to be eligible for benefits
under this Plan (a “Claimant”) may submit a written claim for benefits (a
“Claim”) to the Head of the Benefits and Retirement Department of the Company
where the individual believes a benefit has not been provided under the Plan to
such individual to which such individual is eligible. A Claim must be set forth
in writing on a form provided or otherwise approved by the Head of the Benefits
and Retirement Department and must be submitted to the Head of the Benefits and
Retirement Department no later than two (2) years after the date on which the
Claimant or other individual claims to have been first entitled to such claimed
benefit.     (b)   Review of Claim. The Head of the Benefits and Retirement
Department of the Company shall evaluate each properly filed Claim and notify
the Claimant of the denial of the Claim (if applicable) within 90 days after the
Head of the Benefits and Retirement Department of the Company receives the
Claim, unless special circumstances require an extension of time for processing
the Claim. If an extension of time for processing the Claim is required, the
Head of the Benefits and Retirement Department of the Company shall provide the
Claimant with written notice of the extension before the expiration of the
initial 90-day period, specifying the circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than 180 days after the date on which the Head of the Benefits and
Retirement Department of the Company received the claim).     (c)   Notice of
Claim Denial. If a Claim is denied in whole or in part, the Head of the Benefits
and Retirement Department of the Company shall provide the Claimant with a
written notice setting forth (i) the specific reasons for the denial,
(ii) references to pertinent Plan provisions upon which the denial is based,
(iii) a description of any additional material or information needed and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review process and the time limits for such process,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse determination on review.     (d)  
Review of Claim Denial. If a Claim is denied, in whole or in part, the Claimant
shall have the right to file a request for a review of the initial Claim denial.
A Claimant will have 60 days following the receipt of notification of an adverse
benefit determination within which to appeal the decision. As part of the review
process, the Claimant will have the following rights: (i) the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits, (ii) to be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant (that is not privileged or protected) to the Claimant’s
claim for benefits, and (iii) a review that takes into account all comments,
documents, records, and other information submitted by the Claimant relating to
the Claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

16



--------------------------------------------------------------------------------



 



  (e)   Timing and Notice of Review. The Administrative Committee shall evaluate
each properly filed Claim on review and notify the Claimant of the approval or
denial of the Claim on review within 60 days after the Administrative Committee
or its delegate receives the Claim on review, unless special circumstances
require an extension of time for processing the Claim. If an extension of time
for processing the Claim on review is required, the Administrative Committee or
its delegate shall provide the Claimant with written notice of the extension
before the expiration of the initial 60-day period, specifying the circumstances
requiring an extension and the date by which a final decision will be reached
(which date shall not be later than 120 days after the date on which the
Administrative Committee or its delegate received the Claim on review).     (f)
  Denied Claim on Review. If the Claim on review is denied in whole or in part,
the Administrative Committee or its delegate shall provide the Claimant with
written notice that sets forth the following: (i) the specific reason(s) for the
denial on review, (ii) reference to the specific Plan provisions on which the
benefit determination was made, (iii) a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant (that is not
privileged or protected) to the Claimant’s Claim on review, and (iv) a statement
of the Claimant’s right to bring an action under section 502(a) of ERISA.    
(g)   Requirement to Exhaust Administrative Procedures. No Claimant or other
individual may file any Claim or request a review of a denial of any Claim
unless such person follows the provisions and timeframes of this Section. A
Claimant or other individual shall not be entitled to bring any action in any
court unless such person has exhausted such person’s rights under these
procedures by timely submitting a Claim and requesting a review of a decision
with respect to such Claim.

5.11   Tax Withholding. If a Member Company concludes that tax is owing with
respect to any deferral or payment hereunder, the Member Company shall withhold
such amounts from any payments due the Participant, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation. Tax, for purposes of this Section 5.11
means any federal, state, local or any other governmental income tax, employment
or payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.   5.12   Indemnification. Each Member Company shall indemnify
and hold harmless each employee, officer, or director of a Member Company to
whom is delegated duties, responsibilities, and authority with respect to the
Plan against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or her (including but not limited to
reasonable attorney fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by a Member Company. Notwithstanding the foregoing, a Member Company shall not
indemnify any person for any such amount incurred through any settlement or
compromise of any action unless the Member Company consents in writing to such
settlement or compromise. Indemnification under this Section 5.12 shall not be
applicable to any person if the cost, loss, liability, or expense is due to the
person’s gross negligence, fraud or willful misconduct or if the person refuses
to assist in the defense of the claim against him.

17



--------------------------------------------------------------------------------



 



5.13   Permitted Acceleration of Payment. A payment may be accelerated, in the
sole discretion of the Administrative Committee, if (a) the amount of the
payment is not greater than the applicable dollar amount under Code
Section 402(g)(l)(B), and (b) at the time the payment is made the amount
constitutes the Participant’s entire interest under the Plan and all other plans
that are aggregated with the Plan under Treasury Regulation Section
1.409A-l(c)(2).

          This Plan is executed this 31st day of December 2008, pursuant to a
resolution of the GenCorp Administrative Committee dated December 19, 2008.

         
 
  /s/ Diane L. Wallace
 
Diane L. Wallace
   
 
  Vice President, Tax and Benefits & Retirement Administration    

18



--------------------------------------------------------------------------------



 



APPENDIX A
CALCULATION OF THE PRIOR PLAN BENEFIT
Benefits under the Prior Plan shall be calculated in accordance with the rules
set forth in Code Section 409A and the regulations promulgated thereunder.
Specifically, the benefit will be calculated in accordance with the rule set
forth in Treasury Regulation Section 1.409A-6(a)(3). In accordance with that
regulation, the following shall apply:
A.1. Credited Service is determined as of December 31, 2004, as though
Termination of Employment occurred on that date. For Aerojet East employees,
Credited Service shall not include (i) any service an individual was credited as
an Employee under the ARC Plan or any other service with Atlantic Research
Corporation, (ii) any service with a company related to ARC, or (iii) any
service performed before October 18, 2003.
A.2. Compensation subsequent to December 31, 2004, is disregarded. For Aerojet
East employees, Compensation shall not include (i) any Compensation an
individual was paid as an Employee under the ARC Plan, (ii) any other
Compensation with a company related to ARC, or (iii) any Compensation paid
before October 18, 2003.
A.3. Vesting is determined as of December 31, 2004. If a Participant is not
vested on December 31, 2004, there is no benefit under Section 3.1(c). In
addition, no further service for purposes of eligibility is recognized after
December 31, 2004. For Aerojet East employees, Vesting shall not include (i) any
service an individual was credited as an Employee under the ARC Plan or any
other service with Atlantic Research Corporation, (ii) any service with a
company related to ARC, or (iii) any service performed before October 18, 2003.
A.4. Social Security Covered Compensation for Aerojet East employees is
determined as of the employee’s Social Security Retirement Age (SSRA) as if
terminated on December 31, 2004. The Average Social Security Wage Base for all
employees except Aerojet East employees is determined as of December 31, 2004
and increases after December 31, 2004 are disregarded.
A.5. Increases in Benefit Rates or changes to Pension Benefit Formulas are
disregarded after December 31, 2004.
A.6. Changes in Section 401(a)(17) or Section 415 subsequent to December 31,
2004, are disregarded.

19